Citation Nr: 1716547	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  04-40 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right knee disabilities, to include degenerative joint disease (DJD).

2.  Entitlement to service connection for left knee disabilities, to include DJD.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1985 to March 1990 and served on a period of active duty for training from August 1984 to November 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2008, the Veteran testified at a personal hearing before a Veterans' Law Judge (VLJ).  In February 2012, the Board sent a letter to the Veteran informing her that the VLJ before whom she had testified in November 2008 was no longer employed at the Board due to retirement.  The Veteran was advised that she had a right to a new hearing before another VLJ that would decide her case.  See 38 U.S.C.A. § 7107(c) (West 2014) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  The Veteran indicated that she wanted to appear at a hearing before a VLJ via videoconference at her local RO.  In accordance with this request, in January 2013, the Veteran testified at a videoconference hearing before the undersigned VLJ.  Transcripts of the hearings have been associated with the claims file.

This case was previously before the Board in February 2009, April 2010, March 2012, and July 2013 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).  

In a March 2015 decision, the Board denied the Veteran's claims for bilateral knee disabilities.  Subsequently, the Veteran appealed the denial of her claims to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a June 2016 Order, the Court vacated the Board's March 2015 decision, denying the claims for service connection for bilateral knee disabilities, and remanded the matter to the Board for action consistent with the Joint Motion for Remand (JMR).  The claims are now once again before the Board.
FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, her right knee disability is etiologically related to active service.

2.  Affording the Veteran the benefit of the doubt, her left knee disability is etiologically related to active service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for a right knee disability have been met. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 3.303, (2016).

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for a left knee disability have been met. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 3.303, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable disposition of the claims of entitlement to service connection for bilateral knee disabilities, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

II.  Stegall Analysis

In light of the favorable disposition granting service connection for right and left knee disabilities, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

IV.  Analysis

The Veteran contends that her right and left knee disabilities, to include DJD, are etiologically related to active service.  Affording her the benefit of the doubt, the Board agrees and determines that service connection is warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In a May 2009 VA examination report, the Veteran was diagnosed with bilateral patellofemoral DJD of mild to moderate degree.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  The Board notes that while the Veteran's February 1990 Report of Medical Examination and Report of Medical History for separation did not list any knee issues, her service treatment records (STRs) contain numerous references to knee problems.  A February 1988 STR noted that the Veteran was seen with bilateral lower leg and left knee pain.  On physical examination, she was assessed with patella entrapment.  A November 1988 STR noted that the Veteran reported left knee problems for the last eight months.  She noted that she had jumped off a truck and hurt her left knee.  The Veteran reported that the pain continued whenever she ran and had swelling.  She noted that her knee dislocated frequently.  A November 1989 STR noted complaints of swelling of the right knee.  The Veteran reported that she had bent and injured her right knee after physical training.  

The Veteran satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Id.  In a May 2009 VA examination report, the Veteran was diagnosed with bilateral patellofemoral DJD of a mild to moderate degree.  The VA examiner opined that it was less likely than not that the Veteran's claimed right and left knee disabilities were either directly related to events or injuries in active service, or were caused or aggravated by her shin splints.  The rationale was that there were only three instances where the Veteran reported knee problems.  The examiner pointed out that her STRs contained little to no objective findings on examination during any of these instances.  The examiner reported that the Veteran's knee injuries appeared to have been acute with spontaneous resolution.  He concluded that in his opinion, there was inadequate documentation to cause a nexus between the Veteran's present disabilities and her active service.  

The Board notes that it is unclear from the May 2009 examination report whether the Veteran told the examiner about her continuous knee problems and symptoms since leaving active service.  However, in her November 2008 hearing, the Veteran testified that her 1990 separation examination was not complete and that she had continuous knee symptoms since active service.

In June 2010 lay statements, the Veteran's daughter and son wrote that they observed the Veteran having knee pain on a daily basis.  The Veteran's daughter noted that the Veteran frequently wrapped up her knees and used a knee brace.  Additionally, the Veteran's daughter wrote that when going up stairs, the Veteran would frequently stop to rub her knees because she was in pain.  The Veteran's son wrote that he had seen his mother's knees swell up on numerous occasions and that she walked with a limp.  He noted that she slept with a heating pad on both knees.  The Veteran's son reported that he frequently drove his mother because when she drove herself, she would rub her knees because they caused her pain.

In a January 2011 VA examination report, the Veteran was diagnosed with painful knees, etiology undetermined.  The examiner opined that it was less likely than not that the Veteran's bilateral knee pain was caused or aggravated by her service-connected shin splints.  In a subsequent February 2011 addendum opinion, the examiner opined that it was more likely than not that the Veteran's knee complaints in service were acute in nature and resolved by themselves, and that it was less likely than not that her active service was the source of her present knee conditions.  

The Board notes that the VA examiner provided no rationale for the negative nexus opinion.  The Board considers this opinion to be inadequate and of minimal probative value.  Inadequate medical examinations and opinions include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In her January 2013 hearing, the Veteran testified that while she had continuous knee problems and symptoms since she left active service, she did not seek treatment for her knees immediately following service because she was "pregnant [and her] legs were swelling and everything anyway."

In a February 2017 private medical evaluation, a physician noted that the Veteran's entire claims file had been reviewed, and a phone interview had been conducted with the Veteran.  In that phone interview, the Veteran reported that since her discharge in March 1990, she has had continuous bilateral knee pain.  She noted that she had been treated intermittently at the VA for knee pain and swelling.  

The private physician opined that it was at least as likely as not that the Veteran's right and left knee disabilities were directly related to in an-service injury or event.  The rationale was that she had no previous problems with her knees prior to entry into the Army in 1984, which was confirmed by her August 1985 Report of Medical Examination and Report of Medical History.  The physician noted that the Veteran first started having bilateral knee pain in basic training, caused by overuse, which led to patellofemoral pain and subluxation.  The physician reported that the Veteran's bilateral knee condition was mild to moderate knee patellofemoral arthritis and instability, initiated by overuse in the military.  This was a chronic degenerative condition that was at least as likely as not initiated by the overuse of injuries sustained during active service.  

The Board finds this positive nexus opinion to be of substantial probative value and factually accurate, fully articulated, and also containing sound reasoning.  The VA examiner's opinion was fully explained and based on a sound rationale.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additionally, the Board finds the assertions by the Veteran, and the other lay statements, of continued knee pain, to be competent and credible evidence of continuing symptoms since active service.  The Veteran is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  The Board notes that lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Based on the above analysis, the Board finds the February 2017 private medical evaluation, which found a positive nexus between the Veteran's active service and her current bilateral knee disabilities, to be more probative than the May 2009 VA examination opinion.  Combined with the competent and credible lay statements from the Veteran, her daughter, and son, the Board finds that it is at least as likely as not that the Veteran's current right and left knee disabilities, to include DJD, are etiologically related to active service.  Accordingly, the claims are granted in full.


ORDER

Entitlement to service connection for right knee disabilities, to include DJD, is granted.

Entitlement to service connection for left knee disabilities, to include DJD, is granted.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


